



 


 


 


 
 


 

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
 


 
BY AND AMONG
 
PLATINUM HOSPITALITY HOLDINGS, INC.,
 
LOOK OUT WE’RE TRAVELLING, INC.
 
AND
 
THE STOCKHOLDERS LISTED ON THE STOCKHOLDER SIGNATURE PAGES ATTACHED HERETO
 


 
JULY __, 2007
 

--------------------------------------------------------------------------------



 


 
 
 
 
CONFIDENTIAL
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

     
Page
       
1
.
 Transactions at the Closing
1
   
 1.1
Purchase of FDT Stock; Other Transactions
1
   
 1.2
Payment of Purchase Price
1
   
 1.3
Certain Definitions
1
         
2
.
 Closing
 
2
   
 2.1
Date of Closing
2
   
 2.2
Outside Date for Closing
2
         
3
.
 Representations and Warranties by FDT and the Stockholders
2
   
 3.1
Organization and Authority of FDT
2
   
 3.2
No Conflicts
2
   
 3.3
Capitalization
2
   
 3.4
Financial Statements
3
   
 3.5
Absence of Undisclosed Liabilities
3
   
 3.6
Absence of Certain Changes
3
   
 3.7
Ownership of Personal Property
4
   
 3.8
Condition of Personal Property
4
   
 3.9
Real Property
4
   
 3.10
Litigation; Compliance with Laws
5
   
 3.11
Taxes
5
   
 3.12
List of Agreements, etc
6
   
 3.13
Employees
6
   
 3.14
Status of Agreements
6
   
 3.15
Intellectual Property
7
   
 3.16
ERISA / Certain Employment Matters
7
   
 3.17
Environmental Matters
8
   
 3.18
Permits and Licenses
9
   
 3.19
Insurance and Bonds
9
   
 3.20
Transactions with Affiliates
9
   
 3.21
No Misrepresentation
9
         
4
.
 Representations and Warranties of the Stockholders
9
       
5
.
 Representations and Warranties by Platinum
10
   
 5.1
Organization
10
   
 5.2
Authorization of Agreement
10
   
 5.3
Consents of Third Parties
10
   
 5.4
Litigation
10
         
6
.
 Further Agreements of the Parties
10
   
 6.1
Operation of the Business
10
   
 6.2
Notices
11
   
 6.3
Consents
11
   
 6.4
Expenses
12
   
 6.5
Access to Information
12
   
 6.6
Releases
12
   
 6.7
Other Action
13
   
 6.8
Further Assurances
13
   
 6.9
Standstill
13

 
 
 

--------------------------------------------------------------------------------

 
7
.
 Conditions to Closing
13

   
7.1
Conditions to the Obligations of Platinum
13
   
7.2
Conditions to the Obligations of the Stockholders
14
       
 
8
.
Transactions at the Closing
15
   
8.1
Documents to be Executed and Delivered by the Parties
15
   
8.2
Documents to be Delivered by Platinum, FDT and the Stockholders
15
       
 
9
.
Survival of Representations and Warranties; Indemnification
15
   
9.1
Survival
15
   
9.2
Indemnification of Platinum
16
   
9.3
Indemnification of the Stockholders
16
   
9.4
Limitation on Liability
17
   
9.5
Matters Involving Third Parties
17
   
9.6
Additional Agreements Regarding Indemnity
18
       
 
10
.
Termination
19
   
10.1
Termination
19
   
10.2
Liability
20
       
 
11
.
Stockholders’ Representative
20
   
11.1
Appointment; Acceptance
20
   
11.2
Authority
20
   
11.3
Actions
21
   
11.4
Effectiveness
21
   
11.5
Reimbursement of Expenses of the Stockholders’ Representative
21
   
11.6
Indemnification of the Stockholders’ Representative
21
   
11.7
Contribution Among Stockholders
21
   
11.8
Consent to Transactions
22
   
11.9
Exculpation of Platinum
22
       
 
12
.
Miscellaneous
22
   
12.1
Notices
22
   
12.2
Finders
23
   
12.3
Entire Agreement; Amendment
23
   
12.4
Headings
23
   
12.5
Governing Law
23
   
12.6
Submission to Jurisdiction
23
   
12.7
Waiver of Jury Trial
24
   
12.8
Severability
24
   
12.9
Waiver
24
   
12.10
Assignment
24
   
12.11
Definition
24
   
12.12
Publicity
24
   
12.13
Parties in Interest
24
   
12.14
Specific Performance
24

 
 
ii

--------------------------------------------------------------------------------

 
FDT TOURS, INC.
 
STOCK PURCHASE AGREEMENT
 
July 2, 2007
 
The parties to this agreement are Platinum Hospitality Holdings, Inc., a
Delaware corporation (“Platinum”); Look Out We’re Traveling, Inc. dba Flying
Dutchmen Travel, a [California] corporation (together with all subsidiaries,
“FDT”); and each holder of shares of capital stock of FDT, who are listed on the
stockholder signature pages attached hereto (the “Stockholders”). This agreement
provides for the purchase by Platinum of all of the outstanding shares of FDT.
 
Accordingly, it is agreed as follows:
 
1.     Transactions at the Closing.
 
1.1    Purchase of FDT Stock; Other Transactions.  At the closing referred to in
section 2, each Stockholder shall sell and assign to Platinum all of the shares
of FDT capital stock owned by that Stockholder as set forth on schedule 1.1 (an
aggregate of [ ] shares, which is all of the outstanding capital stock of FDT),
and Platinum shall purchase and acquire those shares, for a purchase price equal
to (i) $425,000 in immediately available funds at closing, or in accordance with
the terms of a financing as set forth in 7.1 (G) (the “Cash Portion”) and (ii)
7,000,000 unregistered shares of common stock with all piggyback provisions
equal to the other 3 major shareholders of Crystal International Travel Group,
Inc. (the “Crystal Shares”) (collectively, the Cash Portion and the Crystal
Shares are referred to below as the “Purchase Price”) Should Platinum and
Crystal decide to divert themselves of the FDT investment, Tracy Michaels and
Ann Macker will have the first opportunity to negotiate such a buyout. The BOD
of CITG will appoint either Tracy Michaels or Ann Macker to hold one seat on the
Board of Director’s of Crystal International Travel Group, Inc.
 
1.2    Payment of Purchase Price.  At the closing, (a) Platinum shall pay to the
Stockholders an amount equal to the Cash Portion and (b) Platinum shall deliver
to the Stockholders certificates representing the Crystal Shares. Both the Cash
Portion and the Crystal Shares shall be allocated among the Stockholder in
accordance with instructions delivered to Platinum by the Stockholders as set
forth in the [Stockholder Proceeds Distribution Agreement] described in Section
7.2(d).
 
1.3    Certain Definitions.
    
     (a) As used in this agreement:
 
(i) the term “Cash and Cash Equivalents” means all cash and other liquid assets,
including, but not limited to, bank deposits, paper currency and coins,
negotiable money orders and checks, U.S. Treasury bills, money-market fund
shares and commercial paper;
 
(ii) the term “Knowledge of the Stockholders” means the actual knowledge, after
due inquiry, of any stockholder of the FDT; and
 
(iii) the term “Material Adverse Effect” means any change or event that has had,
or would reasonably be expected to have, a material adverse effect on the
assets, liabilities, financial condition, business, or operations of FDT.
 
 
 

--------------------------------------------------------------------------------

 
2.     Closing.
 
2.1    Date of Closing. Subject to the satisfaction of the conditions set forth
in section 7 (or waiver by Platinum), the closing under this agreement shall
take place at the offices of Crystal International Travel Group, Inc. at 2160
Headquarters Plaza, 10th Floor, Morristown, New Jersey 07960 (or at such other
place as the parties may agree upon in writing) on or before July 1, 2007. The
date on which the closing is held is referred to in this agreement as the
“Closing Date.” At the closing, the parties shall execute and deliver the
documents referred to in section 8.
 
2.2   Outside Date for Closing. If the closing has not occurred by August 1,
2007, this agreement may be terminated as provided in section 10; upon such
termination none of the parties shall have any liability of any kind arising out
of this agreement other than any liability resulting from its breach of this
agreement prior to termination.
 
3.     Representations and Warranties by FDT and the Stockholders.
 
Each of FDT and the Stockholders represents and warrants to Platinum, except as
set forth in a correspondingly numbered disclosure schedule delivered by FDT to
Platinum, as follows:
 
3.1    Organization and Authority of FDT.  FDT is a corporation duly organized,
validly existing and in good standing under the laws of [California] and has the
full power and authority to enter into and to perform this agreement and to own,
lease and operate its properties as it now does and to carry on its business as
it is presently being conducted. FDT is duly qualified and in good standing as a
foreign corporation in each jurisdiction in which it is required to be so
qualified. The copies of FDT’s organizational documents and any stockholder or
voting agreements that have been delivered to Platinum are complete and correct,
and there are no other documents or agreements affecting the rights or
obligations of the stockholders of FDT as such. The execution, delivery and
performance of this agreement by FDT have been duly authorized by all necessary
corporate and stockholder action and this agreement constitutes a legal, valid
and binding obligation of FDT enforceable against FDT in accordance with its
terms. FDT Tours, Inc. is the sole stockholder of each of its subsidiaries.
 
3.2    No Conflicts.
 
                (a) The execution, delivery and performance of this agreement by
FDT and the Stockholders will not (i) conflict with the organizational or
governing documents of FDT; (ii) conflict with, or result in the breach or
termination of, or constitute a default under, or increase FDT’s obligations, or
diminish FDT’s rights under, any lease, agreement, commitment or other
instrument, or any order, judgment or decree, to which FDT is a party or by
which FDT or any of its properties is bound; (iii) constitute a violation of any
law, regulation, order, writ, judgment, injunction or decree applicable to FDT;
(iv) result in the creation of any claim, lien, security interest, charge or
encumbrance upon any capital stock or assets of FDT; or (v) have a Material
Adverse Effect.
 
 (b) No consent, approval or authorization of, or designation, declaration or
filing with, any court or governmental authority or any other person or entity
is required on the part of FDT or any of the Stockholders in connection with the
execution, delivery and performance of this agreement by FDT or the
Stockholders.
 
3.3    Capitalization.  FDT has outstanding [ ] shares of common stock and [ ]
shares of preferred stock, which are owned as set forth on schedule 3.3 and,
except as set forth on schedule 3.3, no other person or entity holds any equity
interest in FDT. Each of the holders of the shares of common stock and preferred
stock referred to on schedule 3.3 holds those shares of record and beneficially,
free and clear of any claim, lien or encumbrances. The holders of FDT’s common
stock and preferred stock have the rights and obligations set forth in FDT’s
certificate of incorporation referred to in section 3.1, and there are no other
agreements or documents that affect those rights and obligations. There are no
outstanding subscriptions, options, warrants or rights of any kind to acquire
any interest in or shares of any class of FDT; there are no outstanding
securities convertible into any interest in FDT; and there are no obligations
that might require FDT to issue any such options, warrants, rights or
securities. There are no existing arrangements that require or permit any shares
or other interest in FDT to be voted by or at the discretion of anyone other
than the record owner, and there are no restrictions of any kind on the transfer
of any shares in FDT, except as may be imposed by applicable United States
federal and state securities laws. At the closing, Platinum shall acquire all of
the outstanding stock of FDT, free and clear of any claim, lien or encumbrance.
 
 
2

--------------------------------------------------------------------------------

 
3.4    Financial Statements.  Schedule 3.4 contains the consolidated balance
sheets of FDT as of December 31, 2004, December 31, 2005, and December 31, 2006
together with the related statements of operations and cash flows for the years
then ended, and the unaudited consolidated balance sheets of FDT as of April 30,
2007. All of the financial statements contained in schedule 3.4 conform to the
books and records of FDT as prepared in the ordinary course of business, reflect
all expenses attributable to FDT during the periods covered, and present fairly
the financial position and the results of its operations of FDT as of the dates
and for the periods indicated, in accordance with GAAP applied on a consistent
basis. All of the books of account of FDT have been exhibited or made available
to Platinum, and those books of account have been maintained in accordance with
good business practice on a consistent basis and accurately record all
transactions of FDT during the periods covered by them. All of the accounts
receivable reflected in the balance sheets referred to in this section 3.4, and
all of the accounts receivable outstanding as of the date of this agreement,
arose from bona fide transactions in the ordinary course of business and none of
them is subject to any defense, counterclaim or setoff, and none of the
Stockholders has any reason to believe that any of them will not be collected in
full when due). In the event Platinum determines, in its reasonable discretion,
that it is necessary to audit the unaudited financial statements of FDT as of
December 31, 2006 in order to comply with any applicable law, Platinum shall
have the right to do so with an auditor selected by Platinum in its sole
discretion, at Platinum’s sole cost and expense. The books of FDT have not ever
been audited since the inception of the Company.
 
3.5    Absence of Undisclosed Liabilities. Except to the extent reflected or
reserved for in the audited consolidated balance sheet of FDT and the
Subsidiaries as of December 31, 2005 or the unaudited balance sheet as of
December 31, 2006 referred to in section 3.4, or in the notes to either balance
sheet, FDT has no liability or obligation of any kind, whether accrued,
absolute, contingent or otherwise, other than fees and expenses incurred in
connection with the consummation of the transactions contemplated hereby, for
which the Stockholders are solely liable. To the Knowledge of the Stockholders,
there is no basis for the assertion against FDT of any liability as of the date
hereof. Schedule 3.5 sets forth as of the date hereof, all liabilities of FDT to
any of the Stockholders or any employees of FDT (including without limitation
any earned or accrued bonuses or other payments) and all liabilities of any of
the Stockholders or their respective affiliates to FDT.
 
3.6    Absence of Certain Changes.  Since December 31, 2006, FDT has operated
its business in the ordinary course and consistent with past practice, and:
 
(a) there has not been any change or event that has had, or would reasonably be
expected to have, a material adverse effect on the assets, liabilities,
financial condition, businesses or operations of FDT;
 
(b) FDT has not (i) entered into any transaction or incurred any liability or
obligation, (ii) incurred any extraordinary loss (whether or not covered by
insurance), or (iii) waived any rights of value;
 
 
3

--------------------------------------------------------------------------------

 
(c) FDT has not sold or transferred any assets other than assets that have been
replaced with other assets of equal or greater value;
 
(d) FDT has not made any distribution or paid any dividend to any of the
Stockholders or acquired any stock or other interest in FDT or, directly or
indirectly, made any other payment of any kind or any loan to any of the
Stockholders or any of their respective affiliates or members of their
respective families;
 
(e) FDT has not granted or agreed to grant any general increase in any rate or
rates of salaries or compensation or in benefits of any kind to its employees,
agents, contractors or consultants, or any specific increase in the salary of or
compensation to any employee, agent, contractor or consultant or any bonus or
other payment to any employee, agent, contractor or consultant;
 
(f) there has not been any default under any indebtedness of FDT or any event
which with the lapse of time or giving of notice or both would constitute such a
default;
 
(g) FDT has not amended or terminated any contract or license to which it is a
party;
 
(h) FDT has not made any change in the manner in which its business is operated
or the accounting principles or practices employed by it in connection with its
business or introduced any material new method of management, operations or
accounting, and no person who was a management level employee (i.e., supervised
another employee) of FDT during the twelve months preceding the date of this
agreement is currently not employed by or performing substantially similar
services for FDT; and
 
(i) FDT has not established any new Employee Benefit Plan, amended or modified
any existing Employee Benefit Plan, or incurred any obligation or liability
under any Employee Benefit Plan different in nature or amount from obligations
or liabilities incurred during similar periods in prior years.
 
3.7    Ownership of Personal Property.  Except for the lien, if any, of current
taxes not yet due and payable, FDT has valid title, free and clear of any claim,
lien, security interest, charge or encumbrance, to all personal property used in
their respective businesses or presently located on their respective premises,
including, but not limited to, all personal property reflected on the unaudited
consolidated balance sheet of FDT as of December 31, 2006 referred to in
section 3.4. FDT does not owe any amount to, or have any contract with or
commitment to, or use any property (real or personal) in its business owned or
leased by, any of the Stockholders or any director, officer, employee, agent or
representative of FDT or any of their respective affiliates or family members.
 
3.8    Condition of Personal Property.  All items of machinery, equipment and
other tangible assets owned or used by FDT are, in all material respects, in
good operating condition and in good condition of maintenance and repair,
ordinary wear and tear excepted, and conform in all material respects to all
applicable ordinances, rules, regulations and technical standards and all
applicable building, zoning and other laws.
 
3.9    Real Property.   FDT does not own any real property. Schedule 3.9
contains a list and brief description of all real properties leased by FDT,
including all structures owned or used by FDT located on those real properties.
Except as set forth on schedule 3.9 and except for the lien, if any, of current
taxes not yet due and payable, FDT enjoys peaceful and undisturbed possession
under all real property leases under which it is operating and all such real
property leases are valid and subsisting and in full force and effect. Except as
would not have a Material Adverse Effect, all improvements on the real
properties leased by FDT are in accordance with all applicable laws, ordinances,
regulations and orders, including, without limitation, those applicable to
zoning, environment and the establishment and maintenance of working conditions
for labor. All portions of those buildings and structures owned or leased by FDT
are in good condition of maintenance and repair and are adequate, sufficient and
suitable for their present uses and purposes. The transactions contemplated by
this agreement will not adversely affect FDT’s right to use those properties for
the same purpose and to the same extent as they were being used by FDT prior to
the date of this agreement.
 
 
4

--------------------------------------------------------------------------------

 
3.10        Litigation; Compliance with Laws. There is no claim, litigation,
proceeding or governmental investigation pending or, to the Knowledge of the
Stockholders, threatened, or any order, injunction or decree outstanding,
against FDT or any of its respective properties or assets, in any jurisdiction,
and, to the Knowledge of the Stockholders, there is no reasonable basis for
future claims, litigations, proceeds or investigations against FDT or any of its
properties or assets. FDT is operating its business in compliance with all
applicable legal requirements of the United States (including, but not limited
to, any United States law or regulation applicable to the conduct of business in
any foreign jurisdiction), all states and localities in the United States, and
all foreign jurisdictions and FDT, nor any manager, director or officer of FDT,
nor any of the Stockholders, has received any notice within the prior two years
or that remains outstanding or unresolved of any violation of any applicable
legal requirement of the United States, any state or locality in the United
States, or any foreign jurisdiction.
 
3.11          Taxes. FDT has filed all tax returns (including, but not limited
to, all United States federal, state and local tax returns and all tax returns
required by any foreign jurisdiction) required by law to be filed by it and each
of those tax returns was true, correct and complete, and FDT has paid, or made
provision in its consolidated financial statements referred to in section 3.4
for payment of, all Taxes of FDT (whether or not shown on a tax return) arising
through the date of the financial statements referred to in section 3.4. Except
as set forth on schedule 3.11, there are no claims pending against FDT, nor to
the Knowledge of the Stockholders are there any threatened claims, for past due
Taxes. There are no outstanding waivers or agreements by FDT for the extension
of the time for the assessment of any Tax. All Taxes that are or were required
by law to be withheld or collected by FDT have been duly withheld or collected
and paid to the proper tax authority. The United States federal income tax
returns of FDT have not been audited by the Internal Revenue Service within the
prior six years. For purposes of this agreement, the term “Taxes” means all
taxes, charges, fees, levies or other assessments, including, without
limitation, all net income, gross income, gross receipts, sales, use, ad
valorem, transfer, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, occupancy, rent, transaction,
property or other taxes, customs, duties, fees, assessments or charges of any
kind, together with any interest and any penalties, additions to tax or
additional amounts imposed by any taxing authority (including, without
limitation, any state, local, federal or other taxing authority, whether
domestic or foreign). No taxing authority in a jurisdiction in which FDT does
not file tax returns has claimed that FDT is obligated to file tax returns in
that jurisdiction. FDT has not deferred the payment of Taxes by the use of the
cash, installment or a long-term contract method of accounting, has been
required to make an adjustment under section 481 of the Internal Revenue Code
(the “Code”) because of a change of method of accounting or has entered into any
closing agreement or similar agreement requiring a payment of Tax after the time
of the closing. FDT has not deferred the recognition of income for tax purposes
beyond the taxable period in which the payment or account receivable to which
that income relates was received or accrued. FDT has not made any payment, and
through the consummation of the closing FDT will make any payment, that would be
an “excess parachute payment” within the meaning of Code Section 280G (or any
corresponding provisions of state, local or foreign Tax law), and FDT is not a
party to any agreement, arrangement or plan that would obligate it to make any
such payment.
 
 
5

--------------------------------------------------------------------------------

 
3.12          List of Agreements, etc.  Schedules 3.12 together contain, with
respect to FDT and each of the Subsidiaries, a complete list as of the date of
this agreement of: (a) all commitments and other agreements for the purchase of
any materials, supplies or equipment, other than commitments and other
agreements that were entered into in the ordinary course of business and that
involve an expenditure by FDT of less than $5,000 for any one commitment or two
or more related commitments; (b) all notes and agreements relating to any
indebtedness of FDT; (c) all leases or other rental agreements under which FDT
is either lessor or lessee that call for annual lease payments in excess of
$5,000 individually or are otherwise material to the operations of the business
of FDT; (d) all employment and consulting agreements that provide for
compensation in excess of $5,000 a year; (e) all collective bargaining
agreements; and (f) all other agreements, commitments and understandings
(written or oral) that require payment by or to FDT of more than $5,000
individually or that cannot be terminated by their terms on less than 30 days’
notice without liability. True and complete copies of all of the leases,
commitments and other agreements referred to on schedules 3.12 have been
delivered to Platinum.
 
3.13         Employees.
 
        (a) For the three (3) years preceding the date of this Agreement, FDT
has been in compliance in all material respects with all currently applicable
laws and regulations respecting employment, termination of employment,
discrimination in employment, terms and conditions of employment, wages, hours,
and occupational safety and health and employment practices, and has not engaged
in any unfair labor practice. For the three (3) years preceding the date of this
Agreement, FDT has in all material respects withheld all amounts required by law
or by agreement to be withheld from the wages, salaries, and other payments to
its employees and is not liable for any material arrears of wages or any taxes
or any penalty for failure to comply with any of the foregoing. FDT is not
liable for any material payment to any trust or other fund or to any
governmental or administrative authority with respect to unemployment
compensation benefits, social security, or other benefits or obligations for
employees (other than routine payments to be made in the normal course of
business and consistent with past practice). There are no pending claims against
FDT under any workers compensation plan or policy or for long term disability.
There are no controversies pending or, to FDT’s knowledge, threatened, between
FDT and any of its employees, which controversies have or could reasonably be
expected to result in an action, suit, proceeding, claim, arbitration, or
investigation before any agency, court, or tribunal, foreign or domestic,
including claims for compensation, pending severance benefits, vacation time,
vacation pay, or pension benefits, or any other claim pending in any court or
administrative agency from any current or former employee or any other Person
arising out of FDT’s status as employer or purported employer or any workplace
practices or policies whether in the form of claims for employment
discrimination, harassment, unfair labor practices, grievances, wage and hour
violations, wrongful discharge, or otherwise. FDT is not a party to any
collective bargaining agreement or other labor union contract nor does FDT know
of any activities or proceedings of any labor union to organize any such
employees. To FDT’s knowledge, no employees of FDT are or have in the past been
in material violation of any term of any employment contract, non-competition
agreement, or any restrictive covenant to a former employer relating to the
right of any such employee to be employed by FDT because of the nature of the
business conducted by FDT or to the use of trade secrets or proprietary
information of others.
 
(b) The transactions contemplated by this agreement will not trigger (either
alone or in connection with an employment termination) or enhance any payments
of any kind to any employee, director, consultant or independent contractor of
FDT, or limit the deducibility thereof.
 
3.14          Status of Agreements.  All leases, commitments and other
agreements of FDT were entered into in connection with and in the conduct of the
business of FDT. Each of the agreements, commitments and leases referred to in
sections 3.12 is presently in full force and effect in accordance with its terms
and there has not been any breach by FDT, or, to the Knowledge of the
Stockholders, any other party to any of those agreements of any of the
provisions of any of those agreements and no condition exists that, with notice
or lapse of time or both, would constitute a default by FDT or to the Knowledge
of the Stockholders, any other party to any of those agreements where in either
case such breach or default might reasonably be expected to have a Material
Adverse Effect. No party to any of the agreements, commitments and leases
referred to in sections 3.12 has made, asserted or has any defense, setoff or
counterclaim under any of those agreements or has exercised any option granted
to it to cancel or terminate its agreement, to shorten the term of its agreement
or to renew or extend the term of its agreement, and FDT has not received any
notices to that effect.
 
 
6

--------------------------------------------------------------------------------

 
3.15          Intellectual Property.
 
         (a) Schedule 3.15(a) contains a true and complete list of Intellectual
Property owned or licensed by FDT. FDT owns, free and clear of any claim, lien
or encumbrance, or possesses a perpetual, exclusive, worldwide, and irrevocable
license to use, distribute, reproduce and create derivatives of, all of the
Intellectual Property listed or summarized on schedule 3.15(a), and the items
listed or summarized on schedule 3.15(a) constitute all Intellectual Property
necessary for or used in the continued operation of the business of FDT in a
manner consistent with past practices. To the Knowledge of the Stockholders, (a)
there is no violation by others of any right of FDT with respect to its
Intellectual Property; and (b) FDT was and is not infringing upon or
misappropriating any Intellectual Property or other rights of any third party,
and there are no valid grounds for any bona fide claim of any such kind. No
proceedings are pending or, to the Knowledge of the Stockholders threatened, and
no claim has been received by FDT or any of the Stockholders alleging any such
infringement or misappropriation.  No additional license fee, royalty or similar
fee of any kind is payable by FDT for the use of any Intellectual Property.
 
                         (b) FDT is not, and as a result of the execution or
delivery of this agreement or performance of its obligations hereunder, will not
be, in violation of any license, sublicense, agreement or instrument to which it
is a party or otherwise bound, nor will execution or delivery of this agreement,
or performance of its obligations hereunder, (1) cause the diminution,
termination or forfeiture of any of its Intellectual Property rights, (2) cause,
or create an individual or governmental cause of action for, the violation or
infringement of any individual’s privacy rights.
 
                         (c) FDT has taken commercially reasonable steps to
protect its rights in its confidential or proprietary information (both of FDT
and that of third persons that FDT has received under an obligation of
confidentiality) and Intellectual Property.
 
                         (d) “Intellectual Property” means trademarks, trade
names, service marks, trade dress, copyright registrations and applications,
material copyrightable content or other works, patents, patent applications,
material trade secrets, logos, software (including both its executable code and
source code), databases (including all of the information in the databases
including, but not limited to, personally identifiable information,
nonpersonally identifiable information, assessment data, and other items and
responses), web sites, and domain names and domain name registrations (including
any URL accessible by FDT’s clients or authorized members of the public) owned
throughout the world and used, or currently in development, by FDT in their
business.
 
3.16          ERISA / Certain Employment Matters.
 
 
7

--------------------------------------------------------------------------------

 
         (a) Neither FDT nor any entity that would be deemed a “single employer”
with FDT under Section 414(b), (c), (m), or (o) of the Code or Section 4001 of
ERISA (an “ERISA Affiliate”) is a party to, obligated under, or otherwise
maintains, contributes or sponsors, any pension, annuity, retirement,
equity-based, stock purchase, savings, profit sharing, severance, health,
welfare, or deferred compensation plan or agreement, or any retainer,
employment, consultant, bonus, group insurance or other compensation, incentive
or benefit contract, plan or arrangement with regard to any current or former
employee, consultant, independent contractor or director (or any dependent or
spouse thereof) of FDT (each, an “Employee Benefit Plan”), and no such
individual is entitled to any benefits except pursuant to an Employee Benefit
Plan. Each Employee Benefit Plan complies and has been maintained and operated
in all material respects in compliance with its terms and applicable law,
including, without limitation, ERISA, the Code, and all laws and regulations of
any foreign jurisdiction applicable to it. Each Employee Benefit Plan intended
to qualify under Section 401(a) of the Code (all of which are set forth on
schedule 3.16) is qualified and has received a determination letter from the IRS
to the effect that it is qualified under Section 401 of the Code, and any trust
maintained pursuant thereto is exempt from federal income taxation under
Section 501 of the Code and nothing has occurred or is expected to occur that
caused or could cause the loss of such qualification or exemption or the
imposition of any penalty or tax liability. All payments required by any
Employee Benefit Plan, any collective bargaining agreement or other agreement,
or by any United States federal or state law or the law of any foreign
jurisdiction, with respect to all periods through the date of this agreement
have been made. No claim, lawsuit, arbitration or other action (whether brought
by a governmental authority or otherwise) has been threatened, asserted,
instituted, or, to the Knowledge of the Stockholders, anticipated against any of
the Employee Benefit Plans (other than non-material routine claims for benefits,
and appeals of such claims) and no “prohibited transaction” within the meaning
of Section 4975 of the Code and Section 406 of ERISA has occurred or is expected
to occur with respect to any Employee Benefit Plan. None of FDT, any Subsidiary
or any ERISA Affiliate, or any of their respective predecessors, has ever,
directly or indirectly, contributed to or been in any way liable with respect to
any plan subject to Section 412 of the Code, Section 302 of ERISA or Title IV of
ERISA. Neither FDT nor any ERISA Affiliate provides for any health, disability,
or life insurance benefits of any kind whatsoever (other than under
Section 4980B of the Code, the U.S. Social Security Act, a plan qualified under
Section 401(a) of the Code or as otherwise required by applicable law) to any
current or future retiree or terminated employee.
 
                         (b) FDT (i) has withheld and remitted all amounts
required by law or by agreement to be withheld and remitted from the wages,
salaries and other payments to their employees; (ii) is not liable for any
arrears of wages or any taxes or any penalty for failure to comply with any of
the foregoing; and (iii) is not liable for any payment to any trust or other
fund or to any governmental or administrative authority with respect to
unemployment compensation benefits, social security or other benefits or
obligations for employees (other than routine payments to be made in the normal
course of business and consistent with past practice). Hours worked by and
payment made to employees of FDT have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters. Any
individual engaged to provide services to FDT has been correctly classified as
an independent contractor for all purposes, including payroll tax, withholding,
unemployment compensation and benefits. FDT has not received any notice of any
pending or threatened inquiry, audit or claim by any government authority or
individual concerning the correct classification as an independent contractor of
any person who has performed any services for FDT.
 
3.17          Environmental Matters.
 
         (a) FDT and all of the real property leased or operated by it is and,
during the period leased or operated by FDT has been in compliance in all
material respects with all United States federal, state and local, and all
foreign, laws, regulations, rules, orders, decrees, ordinances and common law
relating to pollution, the protection of human health or the environment,
including, but not limited to, laws relating to emissions, discharges, releases
or threatened releases of Materials of Environmental Concern, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Materials of Environmental Concern
(“Environmental Laws”). “Materials of Environmental Concern” means chemicals,
pollutants, contaminants, wastes, toxic substances, petroleum and petroleum
products, radiation (including, without limitation, radio-frequency radiation),
and any other chemicals, materials or substances regulated by or that could
result in liability under any Environmental Laws.
 
 
8

--------------------------------------------------------------------------------

 
(b) To the Knowledge of the Stockholders, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including, but not
limited to, the release or potential release, emission, discharge or disposal of
any Material of Environmental Concern, that could form the basis of any claim
against or violation by FDT, or against any person or entity whose liability for
any claim or violation FDT has (or may have) retained or assumed either
contractually or by operation of law.
 
(c) To the Knowledge of the Stockholders, (i) FDT has not generated, stored,
transported, treated, disposed or arranged for the treatment, transportation,
storage or disposal of Materials of Environmental Concern, (ii) there are no
underground storage tanks located on any real property owned or leased by FDT,
(iii) there is no asbestos contained in or forming part of any building,
building component, structure or office space owned or leased by FDT, (iv) no
polychlorinated biphenyls (PCBs) are used or stored at any real property owned
or leased by FDT, and (v) without limiting the generality of the preceding
clause, none of the electrical equipment located at any real property leased by
FDT contains any PCBs.
 
(d) Materials of Environmental Concern have not been generated, transported or
disposed of by FDT or in connection with the conduct of its business from any
real property now or previously owned, leased or operated by FDT in a manner or
to a location, which could reasonably be expected to give rise to liability
under Environmental Laws.
 
3.18          Permits and Licenses. FDT has and is in compliance with, all
permits, licenses, franchises and other authorizations (“Licenses”) necessary
for the conduct of its business, and all such Licenses are valid and in full
force and effect. Schedule 3.18 contains a true and complete list of all
Licenses that are material to the conduct of the business of FDT.
 
3.19          Insurance and Bonds. FDT maintains policies of fire and extended
coverage and casualty, liability and other forms of insurance in such amounts
and against such risks and losses as are to the Knowledge of the Stockholders
reasonable with respect to the business in which FDT is engaged and the nature
of the property owned or leased by FDT. Schedule 3.19 contains a complete list
of all insurance policies held by FDT and specifies the policy limit, type of
coverage, location and value of the property covered, annual premium, premium
payment date and expiration date of each of the policies.
 
3.20         Transactions with Affiliates. There is no existing obligation, and
since December 31, 2005 there has been no transaction, between FDT and any of
the Stockholders or, other than compensation and expense reimbursement in the
ordinary course consistent with past practices, any manager, officer or director
of FDT or any of their respective affiliates.
 
3.21          No Misrepresentation. No representation or warranty by the
Stockholders in this agreement (including the schedules to this agreement) and
no statement made or contained in any certificate delivered to Platinum pursuant
to section 7.1 contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact necessary to make the statements
contained in this agreement (including the schedules to this agreement) not
misleading. The representations and warranties of the Stockholders shall be true
in all material respects as of the Closing Date.
 
 
9

--------------------------------------------------------------------------------

 
4.    Representations and Warranties of the Stockholders. Each of the
Stockholders, severally and not jointly, represents and warrants to FDT and
Platinum that he, she or it has the full right, power and authority to enter
into and perform this agreement in accordance with its terms; that he, she or it
is not bound by or subject to any contractual or other obligation that would be
violated by his, her or its execution or performance of this agreement; that
this agreement is his, her or its legal, valid and binding obligation
enforceable against him, her or it in accordance with its terms; that he, she or
it owns, beneficially and of record, the number of shares of capital stock of
FDT set forth opposite his, her or its name on schedule 1.1, in each case free
and clear of any liens, claims or encumbrances; and that upon consummation of
the transactions pursuant to section 1.1, Platinum will acquire good and valid
title to all the shares being purchased from him, her or it, free and clear of
any lien, claim or encumbrance.
 
5.    Representations and Warranties by Platinum.  Platinum represents and
warrants to the Stockholders as follows:
 
5.1    Organization. Platinum is a corporation duly organized and validly
existing under the laws of the State of Delaware and has the full power and
authority to enter into and perform this agreement in accordance with its terms.
5.2 Authorization of Agreement. The execution, delivery and performance of this
agreement by Platinum has been duly authorized by all necessary action of
Platinum and this agreement constitutes the legal, valid and binding obligation
of Platinum, enforceable against it in accordance with its terms. The execution,
delivery and performance of this agreement by Platinum has been duly authorized
by all necessary action of Platinum and this agreement constitutes the legal,
valid and binding obligation of Platinum, enforceable against it in accordance
with its terms.
 
5.3    Consents of Third Parties. The execution, delivery and performance of
this agreement by Platinum will not (a) conflict with the organizational
documents of Platinum and will not conflict with or result in the breach or
termination of, or constitute a default under, any lease, agreement, commitment
or other instrument, or any order, judgment or decree to which Platinum is a
party or by which Platinum is bound, or (b) constitute a violation by Platinum
of any law or regulation applicable to Platinum. No consent, approval or
authorization of, or designation, declaration or filing with, any governmental
authority is required on the part of Platinum in connection with the execution,
delivery and performance of this agreement. The execution, delivery and
performance of this agreement by Platinum will not (a) conflict with the
organizational documents of Platinum and will not conflict with or result in the
breach or termination of, or constitute a default under, any lease, agreement,
commitment or other instrument, or any order, judgment or decree to which
Platinum is a party or by which Platinum is bound, or (b) constitute a violation
by Platinum of any law or regulation applicable to Platinum. No consent,
approval or authorization of, or designation, declaration or filing with, any
governmental authority is required on the part of Platinum in connection with
the execution, delivery and performance of this agreement.
 
5.4    Litigation. There is no claim, litigation, proceeding or governmental
investigation pending or, to the best of Platinum’s knowledge, threatened, or
any order, injunction or decree outstanding, against Platinum that would prevent
the consummation of the transactions contemplated by this agreement.
 
6.    Further Agreements of the Parties.
 
6.1    Operation of the Business. From the date of this agreement through the
Closing Date, the Stockholders shall cause FDT and each of the Subsidiaries:
 
 (a) to carry on its business in the usual, regular and ordinary course in
substantially the same manner as heretofore conducted;
 
 
10

--------------------------------------------------------------------------------

 
                    (b) not to, except with Platinum’s prior written approval or
as expressly set forth on schedule 6.1(a), (i) enter into any transaction or
incur any liability or obligation (other than fees and expenses of counsel and
accountants to FDT in connection with the consummation of the transactions
contemplated hereby), (ii) sell or transfer any of its assets, other than assets
that have worn out or been replaced with other assets of equal or greater value
or assets that are no longer needed in the businesses of FDT, or (iii) hire any
employee;
 
                    (c) not to make any distribution or pay any dividend to any
of the Stockholders or acquire any stock or other interest in FDT or, directly
or indirectly, make any other payment of any kind or any loan to any of the
Stockholders or any of their respective affiliates or members of their
respective families, other than compensation for services or payments for
products, in each case consistent with past practices;
 
                    (d) not to, except with Platinum’s prior written approval,
(i) enter into or renew any lease, agreement or commitment that, if entered into
prior to the date of this agreement, would have been required to be included on
schedule 3.12, (ii) cause, or take any action to allow, any lease, agreement or
commitment listed on schedule 3.12 to lapse (other than in accordance with its
terms), to be modified in any adverse respect, or otherwise to become impaired
in any material manner, or take any action of the kind referred to in
section 3.6; and
 
                    (e) to (i) maintain all of its assets in customary repair,
maintenance and condition, except to the extent of normal wear and tear and
(ii) maintain or cause to be maintained insurance on its assets and businesses
as described in section 3.19.
 
(f) Platinum and Crystal agree to employ Tracy Michaels and Ann Macker for the
period of Three (3) years for $135,000 annual salary each, to include customary
benefits for executive type employees to include but not limited to; car
allowance, health insurance, cellular telephone, travel reimbursement, etc., as
outlined in mutually agreed upon employment agreements.
 
6.2    Notices.
 
    (a) From the date of this agreement through the Closing Date, the
Stockholders shall cause FDT promptly to notify Platinum in writing of, and
furnish any information that Platinum may reasonably request with respect to,
(a) any claim, litigation, proceeding or governmental investigation threatened
or asserted by or against FDT or any material development with respect to any
such claim, litigation, proceeding or investigation, (b) any event or condition
that would cause any of the conditions to Platinum’s obligation to consummate
the transactions contemplated by this agreement not to be fulfilled and (c) any
Material Adverse Effect.
 
                    (b) From the date of this agreement through the Closing
Date, Platinum shall promptly notify FDT and the Stockholders’ Representative
(as such term is defined in Section 11.1(b) of, and furnish any information that
the Stockholders’ Representative reasonably may request with respect to, any
event or condition that would cause any of the conditions to the Stockholders’
obligations to consummate the transactions contemplated by this agreement not to
be fulfilled.
 
6.3    Consents. The Stockholders shall cause FDT to use commercially reasonable
efforts to obtain at the earliest practicable date, by instruments in form and
substance reasonably satisfactory to Platinum, all consents, without any
conditions adverse to FDT or Platinum, required for the consummation of the
transactions contemplated by this agreement, including, without limitation, all
consents set forth on schedule 6.3.
 
6.4    Expenses. Except as otherwise specifically provided in this agreement,
each party shall bear its own expenses incurred in connection with the
negotiation and preparation of this agreement and in connection with all
obligations required to be performed by it under this agreement.
 
 
11

--------------------------------------------------------------------------------

 
                 6.5   Access to Information.
 
                    (a) Prior to the closing, Platinum and its representatives
may make such reasonable investigation of FDT as it may desire, and the
Stockholders shall cause FDT to give to Platinum and to its counsel, accountants
and other representatives reasonable access during normal business hours
throughout the period prior to the closing to all of the assets, books,
commitments, agreements, records and files of FDT, and FDT promptly shall
furnish to Platinum during that period all documents and copies of documents
(certified as true and complete if requested) and information concerning the
business and affairs of FDT as Platinum reasonably may request; provided that
FDT shall not be required to disclose to Platinum or any representative of
Platinum that information, in electronic form or otherwise, that is proprietary
to clients or customers of FDT or where such disclosure would violate applicable
law. Platinum shall (unless otherwise required by applicable law) hold, and
shall cause its representatives to hold, all such information and documents and
all other information and documents delivered pursuant to this agreement
confidential and, if the transactions contemplated by this agreement are not
consummated for any reason, shall return to FDT all such information and
documents and any copies as soon as practicable and shall not disclose any such
information (that has not previously been disclosed by a party other than
Platinum or its affiliates) to any third party unless required to do so pursuant
to a request or order under applicable laws and regulations or pursuant to a
subpoena or other legal process. Platinum’s obligations under this section shall
survive the termination of this agreement.
 
                    (b) Prior to the closing, Platinum shall provide to FDT such
reasonable business records as FDT may desire regarding the financial ability of
Platinum to consummate the transactions contemplated by this Agreement; provided
that Platinum shall not be required to disclose to FDT that information, in
electronic form or otherwise, that is proprietary to clients or customers of
Platinum or where such disclosure would violate applicable law. FDT shall
(unless otherwise required by applicable law) hold, and shall cause its
representatives to hold, all such information and documents and all other
information and documents delivered pursuant to this agreement confidential and,
if the transactions contemplated by this agreement are not consummated for any
reason, shall return to Platinum all such information and documents and any
copies as soon as practicable and shall not disclose any such information (that
has not previously been disclosed by a party other than FDT or its affiliates)
to any third party unless required to do so pursuant to a request or order under
applicable laws and regulations or pursuant to a subpoena or other legal
process. FDT’s obligations under this section shall survive the termination of
this agreement.
 
6.6    Releases.  Effective as of the Closing Date, and subject to the closing
having occurred:
 
(a) Each Stockholder fully and unconditionally releases and discharges FDT and
its successors and assigns, from all claims or causes of action, whether known
or unknown, that it, he or she ever had or has as of the Closing Date arising
out of any event or occurrence prior to, or any fact or circumstance existing as
of, the Closing Date, except that there shall be excluded from this release by
each of the Stockholders any claim against FDT for indemnity for third party
actions brought against such Stockholder in its capacity as a Stockholder,
director, officer or employee of FDT (but this exclusion shall not limit any
rights or remedies that FDT or its affiliates may have under this Stock Purchase
Agreement).
 
(b) FDT fully and unconditionally releases and discharges each of the
Stockholders, and their respective successors and assigns, from all claims or
causes of action, whether known or unknown, that it ever had or has as of the
Closing Date against such Stockholder in such Stockholder’s capacity as a holder
of capital stock of FDT. For clarity, the foregoing does not release any claims
or causes of action against a Stockholder other than in such Stockholder’s
capacity as a holder of capital stock of FDT.
 
 
12

--------------------------------------------------------------------------------

 
(c) For clarity, no release or discharge of any actions or claims is made by any
party hereto with respect to this Stock Purchase Agreement or any of the
documents, instruments or agreements executed in connection therewith.
 
6.7    Other Action. No party to this agreement shall take any action that would
result in any of its representations and warranties not being true as of the
Closing Date. Each of the parties to this agreement shall use commercially
reasonable efforts to cause the closing to be held at the earliest practicable
date and, in that connection, to cause the fulfillment at the earliest
practicable date of all of the conditions to the obligations of the parties to
consummate the transactions under this agreement.
 
6.8    Further Assurances. At any time and from time to time after the closing,
each of the parties shall, without further consideration, execute and deliver to
the other parties such additional instruments of transfer, and shall take such
other action as the other may reasonably request to carry out the transactions
contemplated by this agreement.
 
6.9    Standstill. From the date of this agreement through the Closing Date (or,
for clarity, termination of this agreement pursuant to its terms, if earlier),
the Stockholders and FDT shall not directly or indirectly (i) solicit, initiate,
or encourage the submission of any proposal or offer from any person relating to
the acquisition of any capital stock or other voting securities, or any
substantial portion of the assets, of FDT (including any acquisition structured
as a merger, consolidation, or share exchange) or (ii) participate in any
discussion or negotiations regarding, furnish any information with respect to,
assist or participate in, or facilitate in any other manner any effort or
attempt by any person to do or seek any of the foregoing.  The Stockholders
shall notify Platinum immediately if any person makes any proposal, offer,
inquiry, or contact with respect to any of the foregoing.
 
7.    Conditions to Closing.
 
7.1    Conditions to the Obligations of Platinum. Platinum’s obligation to
consummate the transactions under this agreement is subject to the fulfillment,
at or prior to the closing, of each of the following conditions (any of which
may be waived in writing by Platinum):
 
(a) each of the representations and warranties of FDT and the Stockholders
contained in this agreement shall be true in all material respects (without
duplication of any exceptions as to materiality contained therein) at and as of
the time of the closing with the same effect as if it had been made again at and
as of that time;
 
(b) FDT and each of the Stockholders shall have performed and complied in all
material respects with each obligation, covenant and condition required by this
agreement to be performed or complied with by him, her or it prior to or at the
closing;
 
                    (c) FDT shall have received, without any condition adverse
to FDT or Platinum, all consents and approvals listed on schedule 6.3, each in
form and substance reasonably satisfactory to Platinum;
 
                    (d) there shall not be in effect an injunction or
restraining order issued by a court of competent jurisdiction in an action or
proceeding against the consummation of the transactions contemplated by this
agreement;
 
 
13

--------------------------------------------------------------------------------

 
                    (e) there shall not have been any change or event that has
had, or would reasonably be expected to have, a material adverse effect on the
assets, liabilities, financial condition, businesses or operations of FDT;
 
                    (f) there shall not be pending or, to the Knowledge of the
Stockholders, threatened, any litigation, proceeding or governmental
investigation relating to the transactions contemplated by this agreement;
 
                    (g) Crystal International Travel Group, Inc. (“Crystal
International”) shall have closed on an equity investment of between $2 million
to $3 million in net proceeds to Crystal International, a portion of which shall
be contributed to Platinum immediately prior to the closing to fulfill
obligation to fund the Cash Portion of the Purchase Price;
 
                    (h) Platinum shall have been furnished with certificates of
FDT and of the Stockholders’ Representative, on behalf of the Stockholders,
dated the Closing Date, in form and substance reasonably satisfactory to
Platinum, certifying to the fulfillment of the conditions set forth in sections
7.1(a) through 7.1(f);
 
                    (i) Platinum shall have completed, to its reasonable
satisfaction, its due diligence of FDT;
 
                    (j) there shall not be outstanding any option to acquire
from FDT any shares of FDT stock (other than options that will automatically
terminate upon consummation of the closing).
 
7.2    Conditions to the Obligations of the Stockholders. The obligations of the
Stockholders to consummate the transactions under this agreement are subject to
the fulfillment, at or prior to the closing, of each of the following conditions
(any of which may be waived by Stockholders holding a majority of all shares of
common stock of FDT held by all Stockholders, determined on an as converted
basis):
 
(a) each representation and warranty of Platinum contained in this agreement
shall be true in all material respects at and as of the time of the closing with
the same effect as though it had been made again at and as of that time;
 
(b) Platinum shall have performed and complied in all material respects with all
obligations, covenants and conditions required by this agreement to be performed
or complied with by it prior to or at the closing;
 
(c) there shall not be in effect an injunction or restraining order issued by a
court of competent jurisdiction in an action or proceeding against the
consummation of the transactions contemplated by this agreement; and
 
(d) the Stockholders shall have entered into a [Stockholder Proceeds
Distribution Agreement] in a form substantially similar to that attached as
Exhibit A hereto;
 
                    (e) FDT shall have been furnished with a certificate from
Platinum, dated the Closing Date, in form and substance satisfactory to FDT,
certifying to the fulfillment of the conditions set forth in sections 7.2(a)
through 7.2(c).
 
 
14

--------------------------------------------------------------------------------

 
8.    Transactions at the Closing.
 
8.1    Documents to be Executed and Delivered by the Parties. At the closing,
the parties shall execute and deliver such documents and instruments as shall be
necessary to consummate the transactions contemplated by section 1.1, which
shall, without limitation cause the assumption of the existing lease of FDT for
the premises located at 1455 North Dutton Avenue Santa Rosa, CA 95401.
Additionally, at the closing Crystal shall issue to Ann Macker and Tracy
Michaels a promissory note in the amount of $331,913.41 at eight percent
interest per annum. The promissory note shall be in a form to be negotiated by
Crystal and Ann Macker Tracy Michael but shall be substantially similar to the
form of promissory notes currently payable by FTD to Ann Macker and Tracy
Michaels (the “Old Notes”).
 
8.2    Documents to be Delivered by Platinum, FDT and the Stockholders. At the
closing, the parties shall deliver the following:
 
(a) Each Stockholder shall deliver to Platinum that Stockholder’s original stock
certificate accompanied by a duly executed assignment separate from certificate.
Additionally, Ann Macker and Tracy Michaels shall cancel the Old Notes in a form
satisfactory to Crystal in consideration for the issuance of the promissory note
in Section 8.1.
 
(b) the Stockholders shall deliver to Platinum:
 
                        (i) the certificate referred to in section 7.1(g);
 
                        (ii) copies of all consents received pursuant to
section 6.3; and
 
                        (iii) the agreements referred to in section 7.1(j).
 
9.    Survival of Representations and Warranties; Indemnification.
 
9.1    Survival.
 
    (a) All representations and warranties by FDT and the Stockholders shall
survive the closing notwithstanding any investigation at any time by or on
behalf of Platinum, and shall not be considered waived by the consummation of
the transactions contemplated by this agreement with knowledge of any
misrepresentation or breach by FDT or any of the Stockholders. The Stockholders
shall not, however, have any liability for misrepresentation or breach of
warranty except to the extent that notice of a claim is asserted in writing and
delivered to the Stockholders’ Representative prior to the expiration of twelve
months from the Closing Date, except for (i) misrepresentations or breaches of
warranty in sections 3.16 and 3.17 for which a claim may be asserted within
three years after the Closing Date, (ii) misrepresentations or breaches of
warranty in sections 3.1, 3.3, 4 and 12.2 for which there shall be no time
limitation for the assertion of a claim, and (iii)  misrepresentation or breach
of warranty in section 3.11, for which a claim may be asserted at any time prior
to sixty days after the expiration of the statute of limitations applicable to
the tax involved (the representations and warranties referred to in the
preceding clauses (i), (ii) and (iii) being referred to collectively as the
“Excepted Matters” and the representations and warranties in the first sentence
of section 3.1, and sections 3.3, 4 and 12.2, being referred to as the
“Fundamental Matters”).
 
                    (b) All representations and warranties by Platinum shall
survive the closing notwithstanding any investigation at any time by or on
behalf of the Stockholders and shall not be considered waived by their
consummation of the transactions contemplated by this agreement with knowledge
of any misrepresentation or breach by Platinum. Platinum shall not, however,
have any liability for misrepresentation or breach of any representation or
warranty except to the extent that notice of a claim is asserted in writing and
delivered to Platinum prior to the expiration of twelve months from the Closing
Date, except for misrepresentations or breaches in sections 5.1, 5.2 or 12.2,
for which there shall be no time limitation.
 
 
15

--------------------------------------------------------------------------------

 
                    (c) A claim for indemnification for any matter not involving
a Third Party Claim (as defined below) may be asserted by written notice to the
party from whom indemnification is sought, specifying in reasonable detail the
claim and the basis upon which indemnification is sought.
 
                    (d) All statements contained in the certificate delivered by
or on behalf of the Stockholders pursuant to section 7.1(g) of this agreement
shall be considered representations and warranties by the Stockholders to
Platinum with the same force and effect as if contained in this agreement. All
statements contained in the certificate delivered by or on behalf of Platinum
pursuant to section 7.2(d) this agreement shall be considered representations
and warranties by Platinum to the Stockholders with the same force and effect as
if contained in this agreement.
 
9.2    Indemnification of Platinum.
 
    (a) Subject to the limitations set forth in this section 9, each Stockholder
shall indemnify Platinum and its respective affiliates, partners, members,
stockholders, directors, managers, officers, employees and representatives (the
“Buyer Indemnified Parties”), in the manner and to the extent provided in this
section 9, against all loss, liability, expense (including reasonable fees and
expenses of counsel, whether involving a third party or between the parties to
this agreement), diminution in value or damage (collectively referred to as
“Losses”) any of them may suffer, sustain or become subject to as a result of
any breach of any representation, warranty, covenant or other agreement of any
of the Stockholders contained in this agreement, or any misrepresentation by any
of the Stockholders, or any claim by a third party that, without regard to the
merits of the claim, would constitute such a breach or misrepresentation. If any
representation or warranty of any of the Stockholders is inaccurate, the Buyer
Indemnified Parties shall be deemed to have suffered Losses to the extent that
the value of Platinum or the value of FDT capital stock acquired by Platinum is
less than it would have been if that representation and warranty had been
accurate.
 
                    (b) To the extent that Losses arise from a breach by a
Stockholder of a covenant of such Stockholder or a breach of warranty or
misrepresentation by such Stockholder with respect to the matters set forth in
section 4, that Stockholder (and only that Stockholder) shall bear the
indemnification obligation for 30 day’s after closing.
 
                    (c) None of the Stockholders may seek to avoid his or her
share of liability for any Losses based on any claim that FDT is liable for all
or any portion of those Losses, and after closing the Stockholders shall have no
right of indemnification or contribution against FDT or any of the Subsidiaries
for any amounts paid to any Buyer Indemnified Party as a result of any Losses or
for any other matter.
 
9.3    Indemnification of the Stockholders. Platinum shall indemnify and hold
harmless the Stockholders and FDT (prior to the closing) and their respective
affiliates, partners, members, stockholders, directors, managers, officers,
employees and representatives against all loss, liability, damage, diminution in
value or expense (including reasonable fees and expenses of counsel) they may
suffer, sustain or become subject to as a result of any breach of any
representations, warranties, covenants or other agreements of Platinum, as
applicable, contained in this agreement, or any misrepresentation by Platinum,
or any claim by a third party that, without regard to the merits of the claim,
would constitute such a breach or misrepresentation.
 
 
16

--------------------------------------------------------------------------------

 
9.4    Limitation on Liability.
 
    (a) None of the Stockholders shall be liable for any misrepresentation or
breach of warranty under this agreement unless and until the aggregate amount of
Losses incurred by the Buyer Indemnified Parties as a result of all
misrepresentations or breaches of warranty under this agreement exceeds $5,000
(in which event the Stockholders shall be liable for the full amount of the
Losses incurred by the Buyer Indemnified Parties). This section 9.4(a) shall not
apply, however, to any misrepresentation or breach of any warranty with respect
to any of the Fundamental Matters, Excepted Matters or any matter in section
3.2(b).
 
                    (b) Notwithstanding anything to the contrary contained in
this agreement (but subject to the immediately following sentence), if the sale
of shares contemplated by this agreement is not consummated as a result of
misrepresentation or breach of warranty by the Stockholders or the breach of any
of the Stockholders’ covenants in the agreement, the liability of each
Stockholder to Platinum under this agreement shall not exceed such Stockholder’s
proportionate share of an amount equal to two times the costs and expenses
incurred by Platinum in connection with the proposed transaction, including, but
not limited to, the costs incurred by them in connection with their due
diligence investigation of FDT and in connection with the preparation and
negotiation of this agreement and related agreements and other documents. The
preceding sentence shall not apply to the extent that the sale of shares
contemplated by this agreement is not consummated as a result of any willful
breach by a Stockholder of any covenant under this agreement or any intentional
misrepresentation or intentional breach of warranty by a Stockholder in this
agreement, in which event such Stockholder (and no other Stockholder) shall have
liability for the full amount of Losses incurred by Platinum, including, but not
limited to, the costs referred to in the preceding sentence.
 
9.5    Matters Involving Third Parties.
 
(a) If any third party shall notify any party hereto with respect to any matter
(a “Third Party Claim”) that may give rise to a claim for indemnification by the
party so notified against any other party to this agreement hereto, the
indemnified party shall promptly give notice of the matter to the indemnifying
party (in the case of the Stockholders, notice to the Stockholders’
Representative being sufficient); provided, however, that no delay on the part
of the indemnified party in notifying the indemnifying party shall relieve the
indemnifying party from any obligation hereunder unless (and then solely to the
extent) the indemnifying party is thereby prejudiced.
 
(b) An indemnifying party will have the right to defend the indemnified party
against the Third Party Claim with counsel of its choice satisfactory to the
indemnified party provided that (i) the indemnifying party notifies the
indemnified party, in writing, within 15 days after the indemnified party has
given notice of the Third Party Claim, that the indemnifying party will assume
the defense of the Third Party Claim and pay all attorneys’ fees and other third
party defense costs in connection therewith, (ii) the indemnifying party
provides the indemnified party with evidence reasonably acceptable to the
indemnified party that the indemnifying party (in the case of the Stockholders,
that each of the Stockholders) will have the financial resources to defend
against the Third Party Claim and fulfill its indemnification obligations
hereunder, (iii) the Third Party Claim involves only money damages and does not
seek an injunction or other equitable relief, (iv) settlement of, or an adverse
judgment with respect to, the Third Party Claim is not, in the good faith
judgment of the indemnified party, likely to establish a precedential custom or
practice adverse to the continuing business interests of the indemnified party,
and (iv) the indemnifying party conducts the defense of the Third Party Claim
actively and diligently.
 
 
17

--------------------------------------------------------------------------------

 
                    (c) So long as the indemnifying party (in the case of the
Stockholders, the Stockholders’ Representative on behalf of the Stockholders) is
conducting the defense of the Third Party Claim in accordance with section
9.5(b) above, (i) the indemnified party may retain separate co-counsel at its
sole cost and expense and participate in the defense of the Third Party Claim
and (ii) the indemnified party shall not consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim without the
prior written consent of the indemnifying party (not to be unreasonably
withheld). In addition, the indemnifying party will not, at any time, consent to
the entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the indemnified party (not to
be unreasonably withheld).
 
                    (d) If any of the conditions in section 9.5(b) above is or
becomes unsatisfied, (i) the indemnified party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it may deem appropriate (and the indemnified
party need not consult with, or obtain any consent from, any indemnifying party
in connection therewith), provided, however, that the indemnifying party shall
be given the right to participate in such defense through counsel chosen by the
indemnified party at its expense, (ii) the indemnifying party shall reimburse
the indemnified party promptly and periodically for the costs of defending
against the Third Party Claim (including attorneys’ fees and expenses) to the
extent that the Third Party Claim is subject to indemnity hereunder, and the
indemnifying party shall remain responsible for any Losses the indemnified party
may suffer resulting from, arising out of, relating to, in the nature of, or
caused by the Third Party Claim to the fullest extent provided in this section
9.5 (subject to the other limitations set forth in this section 9).
 
                    (e) With respect to any action or proceeding subject to
indemnification under this section 9.5, (i) both the indemnified party and the
indemnifying party (in the case of the Stockholders, the Stockholders’
Representative), as the case may be, shall be kept fully informed of the action
or proceeding at all stages thereof where such party is not represented by its
own counsel, (ii) the parties shall render to each other such assistance as they
may reasonably require of each other and shall cooperate in good faith with each
other to try to ensure the proper and adequate defense of any such action or
proceeding brought by any third party, and (iii) regardless of which party is
controlling the settlement or defense of any action or proceeding, both the
indemnified party and indemnifying party shall act in good faith.
 
                    (f) With respect to any pending action or proceeding subject
to indemnification under this section 9.5, the parties shall cooperate in such a
manner as to preserve in full (to the extent possible) the confidentiality of
all confidential business records and the attorney-client and work-product
privileges. In connection therewith, (i) each party shall use its commercially
reasonable efforts, in any action or proceeding in which he or it has assumed or
participated in the defense, to avoid production of confidential business
records (consistent with applicable law and rules of procedure), and (ii) all
communications between any party hereto and counsel responsible for or
participating in the defense of any action or proceeding shall, to the extent
possible, be made so as to reserve any applicable attorney-client or
work-product privilege.
 
                    (g) In connection with all matters relating to Third Party
Claims, the Stockholders’ Representative is authorized to act on behalf of the
Stockholders in dealing with the Buyer Indemnified Parties and third parties,
and any action taken by the Stockholders’ Representative shall be binding upon
each of the Stockholders to the same extent as if the action had been taken
personally by them, respectively.
 
9.6    Additional Agreements Regarding Indemnity.
 
    (a) The parties shall treat any indemnity payment made under this agreement
as an adjustment to the Purchase Price for Tax purposes, and the parties agree
to file their tax returns accordingly.
 
 
18

--------------------------------------------------------------------------------

 
                    (b) The amount of any Losses for which indemnification is
provided under this section 9 shall be net of (i) any amounts recovered by an
indemnified party or any of its respective affiliates pursuant to any
indemnification by or indemnification agreement with any third party, which
amount shall be reduced by the fees, costs and expenses incurred by the
indemnified party or such affiliate in recovering such indemnification to the
extent not recovered, and (ii) any insurance proceeds or other cash receipts or
reimbursement received at any time (whether before or after payment of any
amounts hereunder) from an indemnifying party or any of its respective
affiliates as an offset against such Losses.
 
                    (c) This section 9.6 sets forth the exclusive remedies of
the parties for any breach of this agreement by any other party, other than any
rights that a party may have against any other party hereto in the event of such
other party’s willful fraud; provided, however, the foregoing shall not limit
any rights that any party may have to seek equitable relief or any remedies that
the parties may have with respect to the Limited Guaranty attached hereto.
 
                    (d) Each indemnified party shall (at the expense and request
of the indemnifying party) use commercially reasonable efforts to pursue any
available claims under all applicable insurance policies with respect to any
matter subject to indemnification hereunder.
 
                    (e) If an indemnifying party makes any indemnification
payment under this section 9 with respect to indemnification obligations of such
indemnifying party, and subsequent to such payment the indemnified party
recovers any amounts under any insurance policy with respect to any matter
giving rise to such indemnification payment, and such insurance proceeds (net of
expenses incurred in connection with making or perfecting claims under such
policies and net of the aggregate premiums paid under such policies) were not
included in the computation of the Losses subject to indemnification, within 15
days after such payment the indemnified party who received such net insurance
proceeds shall promptly pay to the indemnifying party (and if more than one
indemnifying party, pro rata among them based on the amount of indemnification
paid by each) of an amount equal to the insurance proceeds received, up to the
amount of indemnification payments previously received by it.
 
                    (f) Each indemnified party shall reasonably cooperate with
an indemnifying party, as reasonably requested by it, him or her, in order for
the indemnifying party’s efforts to mitigate Losses subject to indemnification
by such indemnifying party, but no indemnified party shall be obligated to take
any action (or omit to take any action) pursuant to this provision if in its
reasonable business judgment the that act (or omission) would be adverse to its
business interests.
 
10.    Termination.
 
 10.1         Termination. This agreement may be terminated:
 
(a) by written agreement of Platinum and the Stockholder’s Representative;
 
(b) by Platinum or the Stockholders Representative, by notice to the other, if
at any time prior to the Closing Date any event shall have occurred or any state
of facts shall exist that renders any of the conditions to its obligations as
provided in this agreement incapable of fulfillment and not subject to cure; or
 
                    (c) by Platinum or the Stockholders Representative, by
written notice to the other, if the closing shall not have occurred by the date
referred to in section 2.2.
 
 
19

--------------------------------------------------------------------------------

 
10.2          Liability. The termination of this agreement shall not relieve any
party of any liability for breach of this agreement prior to the date of
termination.
 
11.    Stockholders’ Representative.
 
 11.1         Appointment; Acceptance.
 
    (a) By executing this agreement, from and after closing, each Stockholder
hereby irrevocably constitutes and appoints the Stockholders’ Representative,
acting as hereinafter provided, as such Stockholder's attorney-in-fact and agent
to act in such Stockholder's name, place and stead in connection with all
matters arising from and under this agreement and acknowledges that such
appointment is coupled with an interest. By executing this agreement, the
Stockholders’ Representative hereby (a) accepts such appointment and
authorization to act as the Stockholders’ Representative and as attorney-in-fact
and agent in accordance with the terms hereof and (b) agrees to perform his
obligations hereunder, and otherwise to comply with this section 11.
 
    (b) [ ] shall be the “Stockholders’ Representative.” Such Stockholders’
Representative may be removed with the written consent of Stockholders owning a
majority of all shares of common stock held by all Stockholders, determined on
an as if converted basis. In the event of the resignation, removal or inability
to serve of the person then serving as the Stockholders’ Representative, a
successor Stockholder’s Representative may be appointed with the written consent
of Stockholders owning a majority of all shares of common stock held by all
Stockholders, determined on an as if converted basis. Platinum shall be given
prompt written notice of the appointment of any successor Stockholders’
Representative.
 
11.2   Authority. To the extent of the appointment set forth in section 11.1,
each Stockholder fully and completely:
 
(a) agrees to be bound by all notices received or given by, and all agreements
and determinations made by, and all documents executed and delivered by the
Stockholders’ Representative under this agreement;
 
(b) authorizes the Stockholders’ Representative, after the Closing Date, to
 
(i) assert claims, make demands and commence actions on behalf of the
Stockholders under this agreement,
 
(ii) dispute or to refrain from disputing any claim made by the Stockholders,
 
(iii) negotiate and compromise any dispute that may arise under, and exercise or
refrain from exercising remedies available to the Stockholders under, this
agreement, and to sign any releases or other documents with respect to such
dispute or remedy (and to bind the Stockholders in so doing),
 
(iv) give such instructions and do such other things and refrain from doing such
things as the Stockholders’ Representative shall deem appropriate to carry out
the provisions of this agreement,
 
(v) give any and all consents and notices under this agreement, and
 
 
20

--------------------------------------------------------------------------------

 
(i) perform all actions, exercise all powers, and fulfill all duties otherwise
assigned to the Stockholders’ Representative in this agreement.
 
11.3          Actions. To the extent of the appointment set forth in section
11.1:
 
(a) Each of the Stockholders hereby expressly acknowledges and agrees that the
Stockholders’ Representative has the sole and exclusive authority to act on such
Stockholders' behalf in respect of all matters arising under or in connection
with this agreement after the Closing Date, notwithstanding any dispute or
disagreement among them, and that no Stockholder shall have any authority to act
unilaterally or independently of the Stockholders’ Representative in respect to
any such matter.
 
(b) Platinum shall be entitled to rely on any and all actions taken by the
Stockholders’ Representative under this agreement without any liability to, or
obligation to inquire of, any of the Stockholders. All notices, counter notices
or other instruments or designations delivered by any Stockholders in regard to
this agreement shall not be effective unless, but shall be effective if, signed
by the Stockholders’ Representative, and if not, such document shall have no
force or effect whatsoever and Platinum and any other person or entity may
proceed without regard to any such document. Platinum and any other person or
entity are hereby expressly authorized to rely on the genuineness of the
signature of the Stockholders’ Representative, and upon receipt of any writing
that reasonably appears to have been signed by the Stockholders’ Representative,
Platinum and any other person or entity may act upon the same without any
further duty of inquiry as to the genuineness of the writing.
 
11.4    Effectiveness. To the extent of the appointment set forth in section
11.1, the authorizations of the Stockholders’ Representative shall be
irrevocable and effective until the Stockholders’ Representative’s rights and
obligations under this agreement terminate by virtue of the termination of all
obligations of the Stockholders to Platinum, and Platinum to the Stockholders,
under this agreement.
 
11.5    Reimbursement of Expenses of the Stockholders’ Representative. The
Stockholders agree to reimburse the Stockholders’ Representative for any
reasonable out-of-pocket costs and expenses the Stockholders’ Representative
incurs in performing the Stockholders’ Representative’s services hereunder. The
Stockholders shall share such reimbursement expense, pro rata based on the
Stockholders’ ownership of common stock, and shall pay such amounts within
thirty days after written notice thereof. Further, the Stockholders’
Representative shall be entitled to withhold any such amounts from any proceeds
due to the Stockholders hereunder.
 
11.6    Indemnification of the Stockholders’ Representative. The Stockholders
shall severally indemnify and save harmless (based on each Stockholder’s pro
rata holdings of common stock) the Stockholders’ Representative from and against
any and all Losses, including all expenses reasonably incurred in his defense
and all costs and expenses reasonably incurred in enforcing the Stockholders’
Representative’s right to indemnification hereunder, to which the Stockholders’
Representative shall be subject by reason of any action taken or omitted to be
taken, except as may result from the Stockholders’ Representative's gross
negligence or willful misconduct; provided, however, that such indemnification
shall not apply to any actions taken or omitted in the Stockholders’
Representative's capacity as an Stockholder. This section 11.6 shall survive the
termination of this Agreement. Further, each Stockholder shall indemnify and
hold each other Stockholder harmless from any and all Losses that such other
Stockholders may suffer or incur in connection with a breach by a Stockholder of
such Stockholders’ representations and warranties set forth in section 4.
 
 
21

--------------------------------------------------------------------------------

 
11.7    Contribution Among Stockholders. In the event the Stockholders shall
have any obligation to Platinum under this agreement (other than a breach by a
Stockholder of such Stockholders’ representations and warranties set forth in
section 4), each Stockholder agrees, promptly upon demand by the Stockholders’
Representative, to contribute the Stockholder's pro rata share of same. Each
Stockholder shall have the right to enforce the obligations of the other
Stockholders arising under this section 11.7.
 
11.8    Consent to Transactions. Each Stockholder expressly consents to the
execution of this agreement (and the other transaction documents to which FDT is
a party) by FDT and to FDT’s performance of its obligations hereunder and
thereunder and the consummation of the transactions hereunder and thereunder.
 
11.9    Exculpation of Platinum. Platinum shall have no liability for any acts
or omissions of the Stockholders’ Representative or otherwise with respect to
any claim brought by any Stockholder against any another Stockholder or the
Stockholders’ Representative.
 
12.    Miscellaneous.
 
12.1    Notices. Any notice or other communication under this agreement shall be
in writing and shall be considered given when delivered personally or sent by
facsimile, one business day after being sent by a major overnight courier, or
four days after being mailed by registered mail, return receipt requested, to
the parties at the addresses set forth below (or at such other address as a
party may specify by notice to the other):
 
if to FDT, to:
 
Look Out We’re Travelling, Inc.
Dba
Flying Dutchmen Travel
1455 North Dutton Avenue
Santa Rosa, CA 95401
Fax: (707) 545-2112
Attention: Tracy Michaels
Email: tracy@flyingdutchmentravel.com
 
with a copy to (which shall not constitute notice):
 
[ ]
Fax:
 
if to Platinum, to:
 
Platinum Hospitality Holdings, Inc.
C/O
Crystal International Travel Group, Inc.
2160 Headquarters Plaza, 10th Floor 
Fax: (973) 695-1662
Attention: Fabrizzio P. Busso-Campana
Email: fpbusso@crystalitg.com

 
with copies to (which shall not constitute notice):
 
Quick Law Group P.C.
900 W. Pearl Street
 
 
22

--------------------------------------------------------------------------------

 
Suite 300
Boulder, Colorado 80302
facsimile: (303) 845-7315
Attention: Jeffrey M. Quick, Esq.
Email: jquick@quicklawgroup.com
 
If to a Stockholder, as set forth on the Stockholder’s Signature Page hereto.
 
If to the Stockholders’ Representative:
 
[ ]
Fax:
 
with a copy to (which shall not constitute notice):
 
[ ]
Fax: [ ]
Attention: [ ]
 
12.2    Finders. The Stockholders represent and warrant that neither FDT nor any
of them has used the services of any broker or finder in connection with the
transactions contemplated by this agreement. Platinum represents and warrants
that it has not used the services of any broker or finder in connection with the
transactions contemplated by this agreement.
 
12.3    Entire Agreement; Amendment. (a) This agreement, including the schedules
and exhibits, contains a complete statement of all the arrangements among the
parties with respect to its subject matter, supersedes any previous agreements
among them relating to that subject matter, and cannot be changed or terminated
orally. This agreement may be amended or waived in writing signed (in the case
of a waiver, by the party to be charged thereby) by (i) FDT (until closing, but
not thereafter), (ii) Stockholders owning a majority of all shares of common
stock held by all Stockholders, determined on an as if converted basis (unless
such amendment by its terms affects Stockholders in a material adverse manner
from other Stockholders, in which case the written consent of such differently
affected Stockholders shall also be required), and (iii) Platinum.
 
12.4    Headings. The section headings of this agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this agreement.
 
12.5    Governing Law. This agreement shall be governed by and construed in
accordance with the law of the State of New York applicable to agreements made
and to be performed in New York.
 
12.6    Submission to Jurisdiction. The courts located in the State and County
of New York shall have jurisdiction over the parties with respect to any dispute
or controversy between them arising under or in connection with this agreement
and, by execution and delivery of this agreement, each of the parties to this
agreement submits to the jurisdiction of those courts, including, but not
limited to, the in personal and subject matter jurisdiction of those courts,
waives any objection to such jurisdiction on the grounds of venue or forum non
conveniens, the absence of in personal or subject matter jurisdiction and any
similar grounds, consents to service of process by mail (in accordance with
section 12.1 or any other manner permitted by law) and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this agreement. These
consents to jurisdiction shall not be deemed to confer rights on any person
other than the parties to this agreement.
 
 
23

--------------------------------------------------------------------------------

 
12.7    Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION TO ENFORCE, DEFEND, INTERPRET OR OTHERWISE
CONCERNING THIS AGREEMENT.
 
12.8    Severability. If any provision of this agreement is invalid or
unenforceable, the balance of this agreement shall remain in effect.
 
12.9    Waiver. Any party may waive compliance by any other party with any
provision of this agreement. No waiver of any provision shall be construed as a
waiver of any other provision. Any waiver must be in writing.
 
12.10    Assignment. No party may assign any of its rights or delegate any of
its duties under this agreement without the consent of the other parties, except
that Platinum may assign any of its rights and delegate any of its duties to any
of its affiliates (but no such assignment shall relieve Platinum of any of its
obligations under this agreement).
 
12.11    Definition. As used in this agreement, the term ‘affiliate’ means any
person or entity directly or indirectly controlled by, controlling, or under
common control with, any other person or entity.
 
12.12    Publicity. Except as required by applicable law, no party shall issue
any press release or other public statement regarding the transactions
contemplated by this agreement without the prior written consent of Platinum and
FDT. After execution of this agreement, FDT and Platinum shall agree on a
communications plan prior to any announcement of this agreement or the
transactions contemplated hereby to any of FDT’s customers or employees (other
than those employees involved in the sale process).
 
12.13    Parties in Interest. Nothing in this Agreement is intended to confer
any rights or remedies under or by reason of this agreement on any persons or
entities other than the parties hereto, and their respective successors and
permitted assigns, and no provision of this agreement shall give any third
persons any right of subrogation or action over or against the parties hereto,
provided, however, that after closing, the identified indemnified parties shall
be third party beneficiaries of section 9. Nothing in this agreement is intended
to relieve or discharge the obligations or liability of any third persons or
entities to the parties hereto.
 
12.14    Specific Performance. FDT and the Stockholders acknowledge that the
business of FDT is of a special, unique and extraordinary character, and that
any breach of this agreement by FDT or any of the Stockholders could not be
compensated for by damages. Accordingly, if FDT or any of the Stockholders
breaches its, his or her obligations under this agreement Platinum shall be
entitled, in addition to any other remedies that it may have, to enforcement of
this agreement by a decree of specific performance requiring Platinum, FDT and
the Stockholders to fulfill their respective obligations under this agreement,
without any bond or other security being required and without the necessity of
showing actual damages.  The foregoing shall not limit any rights or remedies
that FDT and the Stockholders may have in connection with a breach of this
agreement by Platinum.
 
 
- SIGNATURE PAGES FOLLOW -
 
24

--------------------------------------------------------------------------------

 



  LOOK OUT WE’RE TRAVELLING , INC.          
By:/s/ Ann Macker
Name: Ann Macker
Title: President
              PLATINUM HOSPITALITY HOLDINGS, INC.          
By: /s/ Fabrizzio Busso-Campana
Name: Fabrizzio Busso-Campana
Title: Chief Executive Officer
              CRYSTAL INTERNATIONAL TRAVEL GROUP, INC.          
By: /s/ Fabrizzio Busso-Campana
Name: Fabrizzio Busso-Campana
Title: Chief Executive Officer

 
 
 
 
 

--------------------------------------------------------------------------------

 




 
/s/ Ann Macker
[Stockholder]
      Notices:      
[Address]
Fax: [ ]
             
Tracy Michaels
[Stockholder]
      Notices:      
[Address]
Fax: [ ]



 

 
 
 

--------------------------------------------------------------------------------

 
 





